DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 5 (Claims 61-63 and 65) in the reply filed on 10/8/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/19 and 1/14/20 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 61-63, 69-72, 74, and 76-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda et al., US 20120308881 (hereinafter, Tokuda).
As to Claim 61:
	Tokuda discloses a lithium metal oxide cathode comprising: LiNiO2 S1 = 1, S2 = S3 = 0, and S4 = 0 (see “LiNiO2”, [0627]).
As to Claim 62:
	Tokuda discloses the lithium metal oxide cathode substantially excludes cobalt (see “LiNiO2”, [0627]).
As to Claim 63:
	Tokuda discloses a system (secondary battery, Abstract) comprising:
	a non-aqueous liquid electrolyte (title, [0036]); and
a cathode in electrochemical contact with the non-aqueous liquid electrolyte  (see “electrode… in contact with nonaqueous electrolytic…” [0566]), wherein the cathode is the lithium metal oxide cathode of claim 61 (see claim 61 above).
As to Claim 69:
(see “particles of the positive electrode…”, [0636]). 
As to Claim 70:
	Tokuda discloses the plurality of particles size of from 0.1 micrometer to 2 micrometer or less [0464].
As to Claim 71:
	Tokuda discloses the plurality of particles are substantially spherical in shape (see “shape… particles of the positive-electrode active material may be… spherical…”, [0636]).
As to Claim 72:
	Tokuda discloses having a surface area of from 0.3 m2/g to 30 m2/g [0648].
As to Claim 74:
	Tokuda discloses the specific charge-storage capacity of around 140 mAh/g at around 4.1V (Tables 1-2, [0709]).
As to Claim 76:
	Tokuda discloses the claimed lithium metal oxide of Claim 61.  Regarding the capacity retention, it is contended that such a property or characteristic is inherently taught in the chemical formula of Tokuda.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."
As to Claim 77:
(see “negative-electrode… in contact with nonaqueous electrolytic…” [0566]).
As to Claim 78:
	Tokuda discloses the anode comprises silicon, and tin [0033, 0537].
As to Claim 79:
	Tokuda discloses the cathode, the anode, and the non- aqueous liquid electrolyte correspond to a battery (secondary battery, Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda, as applied to Claim 61 above, and further in view of Burkhardt et al., US 20160087307 (hereinafter, Burkhardt).
	Tokuda does not disclose a specific active loading.
	However, Tokuda does disclose that the loading of the positive electrode active material can be improved during positive electrode production by mixing in any desired proportion, two or more positive active materials differing in median diameter d50 [0644].

	It would have been obvious to a person skilled in the art before the effective filing date of instant application to modify the active loading of Tokuda to be about 7.57 to 8 mg/cm2 as taught by Burkhardt as Tokuda teaches that the loading can be improved during positive electrode production by mixing in any desired proportion, two or more positive active materials differing in median diameter d50 [0644], which can improve the electrochemical properties of the batteries.
 Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda, as applied to Claim 61 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
	Tokuda discloses the specific charge-storage capacity of around 140 mAh/g at around 4.1V (Tables 1-2, [0709]), but does not disclose it is between 200-300 mAh/g.
	However, as noted in the background of the instant specification, the lithium oxide as taught by Tokuda can achieve above the claimed discharge range. 
Thus, it is contended that it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the chemical formula of Tokuda [0036-0037] as AAPA section discloses that the taught lithium oxide of Tokuda is capable to achieving above 200 mAh/g (see instant specification, [0003]).
	Claims 80-91 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda, as applied to Claim 63 above.
As to Claim 80:
	Tokuda discloses the non-aqueous liquid electrolyte comprises:
a lithium imide salt (see “… lithium imide salts… LiN(FSO2)2… LiN(CF3SO2)2… LiTFSI…”, [0097]);
 (see “… chain carbonate, diethyl carbonate…”, [0113, 0114, 0115, 0116, 0117]); and
an additive, wherein the additive comprises a metal salt (see “lithium salts… LiBF4…”, [0092, 0093]).
wherein the non-aqueous liquid electrolyte is stable at a voltage of 4.3 V or above vs. Li+/Li- (see “… battery… fully charged state at 4.4 V…”, [0753]).
	Even though Tokuda does not indicate ethylene carbonate is substantially excluded, Tokuda does teach that ethylene carbonate is one of the specific cyclic carbonate including propylene carbonate and butylene carbonate [0108, 0111] and derivatives of ethylene carbonate [0124] that can also be used as the solvent of the electrolyte.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute ethylene carbonate with other cyclic carbonate including propylene carbonate and butylene carbonate as Tokuda teaches that they can all be used as solvent and substitute one known solvent for another would be prima facie obvious.
As to Claim 81:
	Tokuda discloses the lithium imide salt comprises LiN(CF3SO2)2 (LiTFSI) [0097].
As to Claim 82:
	Tokuda discloses the lithium imide salt comprises 0.0005-0.5 mol/L in the electrolyte or more.
	Even though Tokuda does not disclose lithium imide salt 1% by weight of the electrolyte or more, Tokuda does disclose a range that overlaps the claimed range.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of instant application to modify the taught range as to achieve the claim range by varying the salt concentration and maximize the ionic conductivity of the electrolyte.

As to Claim 83:
	Tokuda discloses the aprotic acyclic carbonate solvent comprises dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, methyl n-propyl carbonate [0113-0117].
As to Claim 84:
	Tokuda discloses the additive comprises a metal salt and the metal salt comprises:
a metal selected from the group consisting of Li;
a metal borate salt, a metal phosphate salt, a metal aluminate salt, a metal arsenate salt, a metal antimonite salt, or a combination thereof (see “… LiPF6… LiPO3F… LiPO2F2…”, [0092-0096]).
As to Claim 85:
	Tokuda discloses the additive comprises a lithium borate including lithium difluorooxalatoborate, lithium bis( oxalato)borate, lithium tetrafluorooxalatophosphate, lithium difluorobis( oxalato)phosphate, and lithium tris( oxalato)phosphate [0099].
As to Claim 86:
	Tokuda discloses the additive comprises a metal salt comprising lithium hexafluorophosphate, lithium difluorooxalatoborate, lithium bis(oxalato)borate, lithium tetrafluorooxalatophosphate, lithium difluorobis(oxalato)phosphate, and lithium tris(oxalato)phosphate ([0001, 0006, 0099], Abstract).

	Tokuda discloses the additive comprises a metal salt and the metal salt comprises 0.0005-0.5 mol/L in the electrolyte [0030-0031].
	Even though Tokuda does not disclose the metal salts comprises from 0.01% to 30% by weight of the electrolyte, Tokuda does disclose a range that overlaps the claimed range.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of instant application to modify the taught range as to achieve the claim range by varying the salt concentration and maximize the ionic conductivity of the electrolyte.
Additionally, it would have been obvious to a skilled artisan to adjust the range of Tokuda to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).	
As to Claim 88:
	Tokuda discloses the additive comprises an aprotic solvent comprising dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, methyl n-propyl carbonate [0113-0117].
As to Claim 89:
	Tokuda discloses the cyclic carbonate having a fluorine atom in the nonaqueous electrolytic solution in an amount of 0.001 -85% by mass [0019].
Even though Tokuda does not disclose the solvent comprises from 0.01 to 95% by weight of the electrolyte, Tokuda does disclose a range that overlaps the claimed range.

Additionally, it would have been obvious to a skilled artisan to adjust the range of Tokuda to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).	
As to Claim 90:
	Tokuda discloses the non-aqueous liquid electrolyte comprises a cyclic carbonate solvent in an amount of 10% by weight of the electrolyte or less (see “… cyclic carbonate … in the nonaqueous electrolytic solution in an amount of 0.001 -10% by mass…”, [0021]).
As to Claim 91:
	Tokuda discloses the non-aqueous liquid electrolyte comprises lithium bis(fluorosulfonyl)imide (see “… (LiFSI, LiN(FSO2)2)…” [0097]), lithium difluoro(oxalate)borate [0099], and ethyl methyl carbonate [0113].
	Even though Tokuda does not disclose the claimed compound in the same embodiment, Tokuda does disclose that the components above are common and can be selected together as to form an electrolyte with the desired properties.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723